Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        15-JUL-2022
                                                        08:30 AM
                                                        Dkt. 5 ODDP




                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  GARRETH A. GRAHAM, Petitioner,

                                vs.

       FIRST CIRCUIT COURT, STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                    (CASE NO. 1CPN-XX-XXXXXXX)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon consideration of petitioner Garreth A. Graham’s

petition for writ of mandamus, filed July 6, 2022, the documents

attached and submitted in support, and the record, the circuit

court’s findings of fact and conclusions of law are within the

January 28, 2022 order dismissing Graham’s Hawai#i Rules of Penal

Procedure (HRPP) Rule 40 petition, and Graham has alternative

means to seek relief by making an appropriate request in the

circuit court.   See HRPP Rule 49(d) (“A party who has failed to

receive due notice or to be served, or who has been prejudiced by

reason that service was made by mail or facsimile transmission,
may apply to the court for appropriate relief.”).    An

extraordinary writ is thus not warranted.   See Kema v. Gaddis, 91

Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (observing that a writ

of mandamus is an extraordinary remedy that will not issue unless

the petitioner demonstrates a clear and indisputable right to

relief and a lack of alternative means to redress adequately the

alleged wrong or obtain the requested action); Barnett v.

Broderick, 84 Hawai#i 109, 111, 929 P.2d 1359, 1361 (1996)

(observing that mandamus relief is available to compel an

official to perform a duty allegedly owed to an individual only

if the individual’s claim is clear and certain, the official’s

duty is ministerial and so plainly prescribed as to be free from

doubt, and no other remedy is available).   Accordingly,

          It is ordered that the petition for writ of mandamus is

denied.

          It is further ordered that the appellate court clerk

shall process the petition without payment of the filing fee.

          DATED: Honolulu, Hawai#i, July 15, 2022.

                                    /s/ Mark E. Recktenwald

                                    /s/ Paula A. Nakayama

                                    /s/ Sabrina S. McKenna

                                    /s/ Michael D. Wilson

                                    /s/ Todd W. Eddins




                                2